 

Exhibit 10.2

FIRST AMENDMENT

TO

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

NEXPOINT RESIDENTIAL TRUST OPERATING PARTNERSHIP, L.P.

This First Amendment (this “Amendment”), dated as of November 16, 2018, is to
the Amended and Restated Limited Partnership Agreement of NexPoint Residential
Trust Operating Partnership, L.P. (the “Partnership”), dated August 1, 2017, by
and among NexPoint Residential Trust Operating Partnership GP, LLC, a Delaware
limited liability company (the “General Partner”), and the Persons that are
party thereto from time to time and whose names are set forth on Exhibit A
attached thereto (as it may be amended from time to time) (as amended, the
“Partnership Agreement”). All capitalized terms used herein and not otherwise
defined have the respective meaning given to such terms in the Partnership
Agreement.

 

RECITALS

 

A.NexPoint Residential Trust, Inc., a Maryland corporation (the “Company”), a
limited partner of the Partnership, recently completed a public offering of its
common stock, par value $0.01 per share, the net cash proceeds from which it
contributed to the Partnership in exchange for limited partnership units of the
Partnership pursuant to the Limited Partnership Units Subscription Agreement,
dated November 16, 2018, by and between the Company and the Partnership.

 

B.In accordance with Section 4.1 and 14.1 of the Partnership Agreement, to
reflect the Company’s cash contribution to the Partnership in exchange for
limited partnership units of the Partnership, the General Partner has approved
the amendment to the Partnership Agreement set forth herein.

 

AGREEMENTS

 

Section 1. Amendment of Exhibit A. Exhibit A of the Partnership Agreement is
hereby amended and restated in its entirety to read as set forth on Exhibit A
attached hereto.

 

Section 2. Miscellaneous.

 

(a)Effect of Amendment. This Amendment is limited as specified and shall not
constitute a modification, amendment or waiver of any other provision of the
Partnership Agreement. Except as specifically amended by this Amendment, all
other provisions of the Partnership Agreement are hereby ratified and remain in
full force and effect.

 

(b)Single Document. From and after the date hereof, all references to the
Partnership Agreement shall be deemed to be references to the Partnership
Agreement as amended by this Amendment.

 

(c)Severability. In the event that any provision of this Amendment or the
application of any provision of this Amendment is declared to be invalid or
otherwise unenforceable by a court of competent jurisdiction, the remainder of
this Amendment shall not be affected.

 

(d)Binding Effect. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their heirs, executors, administrators, successors,
legal representatives and permitted assigns.

 

(e)Headings. The headings in this Amendment are for convenience only. They shall
not be deemed part of this Agreement and in no way define, limit, extend or
describe the scope or intent of any provisions hereof.

 

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

GENERAL PARTNER:


NexPoint Residential Trust Operating Partnership GP, LLC

 

By: NexPoint Residential Trust, Inc., its sole member

 

By: /s/ Brian Mitts

Name: Brian Mitts

Title: Chief Financial Officer, Executive VP-Finance and Treasurer

 

 

 

[Signature Page to First Amendment to Partnership Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

PARTNERS’ CONTRIBUTIONS AND PARTNERSHIP INTERESTS

(As of November 16, 2018)

Name and Address of Partner

Cash Contribution

Agreed Value of Contributed Property

Total Contribution

Partnership Units

Percentage Interest

 

 

 

 

 

 

General Partner

 

 

 

 

 

 

 

 

 

 

 

NexPoint Residential Trust Operating Partnership GP, LLC
300 Crescent Court
Suite 700
Dallas, Texas  75201

 

 

 

 

0.1% general partner

 

 

 

 

 

 

Limited Partners

 

 

 

 

 

 

 

 

 

 

 

NexPoint Residential Trust, Inc.
300 Crescent Court
Suite 700
Dallas, Texas  75201

 

$85,658,977.79

N/A

$85,658,977.79

23,746,169

99.6% limited
partner

BH Equities, L.L.C.

N/A

$2,000,000

$2,000,000

73,233

0.3% limited
partner

 

 

A-1